DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 27-28, 30-34, and 36-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17336236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is essentially the same as claim 1 in the reference application (hereinafter ‘236). The only differences are a rewording and reordering of essentially identical claim features (curved section = hollow section). Similarly, claim 30 of the instant application is similar to claim 1 of ‘236, with the additional recitation of first and second gripping edges. However, this is rendered obvious by claim 1 of ‘236 which recites a single gripping edge, and intersections between the arbitrary engagement feature, adjacent engagement feature, and opposite engagement feature which would necessarily result in multiple gripping edges. Claims 2, 5-7, and 31-34 are essentially identical to claims 2 and 4-7 of ‘236. Claims 27 and 36 of the instant application are described by the terminal connection and radial positioning described in claim 1 of ‘236. While claims 28 and 37 are not explicitly claimed in ‘236, the number of engagement features is an obvious design choice for a person having ordinary skill in the art and can be easily selected based on the design of the desired fastener. 
Claims 25 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17336236 in view of Knudsen (US 3495485, previously cited). As described above, claim 1 of ‘236 teaches the elements of claim 1 of the instant application. While the claims of ‘236 do not describe a specific slant and arc length, these limitations are rendered obvious by Knudsen, as detailed in the rejection under 35 USC 103 below.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 27-28, 30-32, and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 5012706).
Regarding claim 1, Wright discloses a fastener extractor and dislodging tool apparatus comprising: a torque-tool body (10); a plurality of engagement features (in interior of body as shown in fig 2); the plurality of engagement features being radially positioned around a rotational axis of the torque-tool body (shown in fig 2); the plurality of engagement features being perimetrically connected around a base (30) of the torque-tool body; each of the plurality of engagement features comprising a first slanted section (40), a second slanted section (42) and a curved section (38), an extension line of the first slanted section and an extension line of the second slanted section intersecting each other at a point outsides the curved section (see annotated figure below; extension lines depicted by dotted lines); the plurality of engagement features comprising an arbitrary engagement feature, an adjacent engagement feature, and an opposite engagement feature; the opposite engagement feature being positioned opposite to the adjacent engagement feature across the arbitrary engagement feature (as shown in annotated fig 5 below); the first slanted section of the arbitrary engagement feature and the second slanted section of the adjacent engagement feature among the plurality of engagement features being angularly offset from and intersecting each other to create a gripping edge (44); the first slanted section of the adjacent engagement feature being angularly offset from the second slanted section of the opposite engagement feature (see slanted sections labeled in the annotated fig 5 below); the first slanted section and the second slanted section being used to be not parallel with a lateral surface of a fastener; and the first slanted section and the second slanted section being used to be orientated offset from the lateral surface of the fastener such that the gripping edge is used to engage with the lateral surface of the fastener and such that the gripping edge is able to cut into the lateral surface of the fastener (offset shown in fig 5; function provided by the pointed gripping edges 44 which point inward toward fastener edges).
Regarding claims 2 and 5, Wright further discloses the torque-tool body being outwardly extended from a cross section of the plurality of engagement features (fig 2); and an attachment body (unlabeled bottom of cylinder containing engagement bore 32) an engagement bore (32; fig 2), the attachment body being centrally positioned around and along the rotational axis (central to axis 35), the attachment body being adjacently connected to the base of the torque-tool body, opposite of the plurality of engagement features (col 4, line 53-col 5, line 3; bore 32 in bottom end of body which constitutes base); and the engagement bore traversing through the attachment body along the rotational axis (fig 2). 
Regarding claims 27-28, Wright further discloses the first slanted section being terminally connected to the hollow section at a first intersection point (46), the second slanted section being terminally connected to the hollow section at a second intersection point (48), a distance in between the first intersection point and the rotational axis being equal to a distance in between the second intersection point and the rotational axis (symmetrical as shown in fig 2); and the plurality of engagement features being six engagement features (since the claim uses the open ended term “comprising” and there are twelve engagement features shown, this limitation is satisfied; Further, Wright explicitly describes using six sided configuration; col 7, lines 24-27). 
Regarding claim 30, Wright discloses a fastener extractor and dislodging tool apparatus comprising: a torque-tool body (10); a plurality of engagement features (in interior of body as shown in fig 2); the plurality of engagement features being radially positioned around a rotational axis of the torque-tool body (shown in fig 2); the plurality of engagement features being perimetrically connected around a base (30) of the torque-tool body; a cross-section for each of the plurality of engagement features comprising a first gripping edge (44) a first slanted section (40), a curved section (38), a second gripping edge (44) a second slanted section (42), the first slanted section being terminally connected to the curved section, the second slanted section being terminally connected to the curved section (as shown in fig 5) the first slanted section and the second slanted section being oppositely positioned of each other about the curved section, the first slanted section and the second slanted section being used to be not parallel with a lateral surface of a fastener (lateral surface shown in fig 5 being angularly offset from the slanted sections) an extension line of the first slanted section and an extension line of the second slanted section intersecting each other at a point outsides the curved section (see annotated figure below; extension lines depicted by dotted lines); the plurality of engagement features comprising an arbitrary engagement feature, an adjacent engagement feature, and an opposite engagement feature; the opposite engagement feature being positioned opposite to the adjacent engagement feature across the arbitrary engagement feature (as shown in annotated fig 5 below); the first slanted section of the arbitrary engagement feature and the second slanted section of the adjacent engagement feature among the plurality of engagement features being angularly offset from and intersecting each other to create the first gripping edge gripping edge (44), the second slanted section of the arbitrary engagement feature among the plurality of engagement features and the first slanted section of another adjacent engagement feature among the plurality of engagement features being angularly offset from and intersecting each other to create the second gripping edge (44; gripping edges on either side of arbitrary engagement feature); the first slanted section of the arbitrary engagement feature among the plurality of engagement features and the second slanted section of the adjacent engagement feature among the plurality of engagement features being used to be orientated offset from the lateral surface of the fastener such that the first gripping edge is used to engage with and cut into the lateral surface of the fastener; and the second slanted section of the arbitrary engagement feature among the plurality of engagement features and the first slanted section of the another adjacent engagement feature among the plurality of engagement features being used to be orientated offset from the lateral surface of the fastener such that the second gripping edge is used to engage with and cut into the lateral surface of the fastener and the first slanted section of the adjacent engagement feature being angularly offset from the second slanted section of the opposite engagement feature (offset shown in fig 5; function provided by the pointed gripping edges 44 which point inward toward fastener edges). 
Regarding claims 31 and 32, Wright further discloses the torque-tool body being outwardly extended from a cross section of the plurality of engagement features (fig 2); and an attachment body (unlabeled bottom of cylinder containing engagement bore 32) an engagement bore (32; fig 2), the attachment body being centrally positioned around and along the rotational axis (central to axis 35), the attachment body being adjacently connected to the base of the torque-tool body, opposite of the plurality of engagement features (col 4, line 53-col 5, line 3; bore 32 in bottom end of body which constitutes base); and the engagement bore traversing through the attachment body along the rotational axis (fig 2).
Regarding claims 36-37, Wright further discloses the first slanted section being terminally connected to the hollow section at a first intersection point (46), the second slanted section being terminally connected to the hollow section at a second intersection point (48), a distance in between the first intersection point and the rotational axis being equal to a distance in between the second intersection point and the rotational axis (symmetrical as shown in fig 2); and the plurality of engagement features being six engagement features (since the claim uses the open ended term “comprising” and there are twelve engagement features shown, this limitation is satisfied; Further, Wright explicitly describes using six sided configuration; col 7, lines 24-27).

    PNG
    media_image1.png
    552
    859
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied to claims 1 and 30 above, and further in view of Shoup (US 6092279, previously cited).
Regarding claims 6 and 7, Wright teaches all the elements of claim 1 as described above. Wright does not teach a threaded opening or release bolt. Shoup teaches a fastener extractor and dislodging tool including a threaded opening (14a) and a release bolt (16), the threaded opening traversing through a base of a torque tool body (elements 12 and 14); and the release bolt being threadedly engaged with the threaded opening (fig 3) opposite a plurality of engagement features (30, 32); the release bolt comprises a base section (26b), a threaded shaft section (16a), and a driver section (16b); the base section and the driver section being oppositely positioned of each other about the threaded shaft section (fig 3), the base section being concentrically connected to the threaded shaft section (fig 3) and the driver section being concentrically connected to the threaded shaft section (fig 3); the threaded shaft section being engaged with the threaded opening (fig 3), the base section being positioned adjacent to the plurality of engagement features (fig 4), and the driver section being positioned offset of the torque-tool body (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a threaded opening in the base of the tool of Wright adjacent to the plurality of engagement features (necessary so as not to interfere with engagement bore 14) and a release bolt threadedly engaged with the threaded opening opposite the plurality of engagement features in order to allow the extractor to force the workpiece engaged with the engagement features to dislodge through the mechanical advantage provided by the threads as taught by Shoup (paragraph starting col 4, line 39). 
Regarding claims 33 and 34, Wright teaches all the elements of claim 30 as described above. Wright does not teach a threaded opening or release bolt. Shoup teaches a fastener extractor and dislodging tool including a threaded opening (14a) and a release bolt (16), the threaded opening traversing through a base of a torque tool body (elements 12 and 14); and the release bolt being threadedly engaged with the threaded opening (fig 3) opposite a plurality of engagement features (30, 32); the release bolt comprises a base section (26b), a threaded shaft section (16a), and a driver section (16b); the base section and the driver section being oppositely positioned of each other about the threaded shaft section (fig 3), the base section being concentrically connected to the threaded shaft section (fig 3) and the driver section being concentrically connected to the threaded shaft section (fig 3); the threaded shaft section being engaged with the threaded opening (fig 3), the base section being positioned adjacent to the plurality of engagement features (fig 4), and the driver section being positioned offset of the torque-tool body (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a threaded opening in the base of the tool of Wright adjacent to the plurality of engagement features (necessary so as not to interfere with engagement bore 14) and a release bolt threadedly engaged with the threaded opening opposite the plurality of engagement features in order to allow the extractor to force the workpiece engaged with the engagement features to dislodge through the mechanical advantage provided by the threads as taught by Shoup (paragraph starting col 4, line 39).
Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied to claims 1 and 30 above, and further in view of Knudsen (US 3495485, previously cited).
Regarding claim 25, Wright teaches all the elements of claim 1 as described above. Wright does not teach a length of the first and second slanted sections being less than an arc length of the curved section. Knudsen teaches a fastener extractor and dislodging tool wherein a length of a first slanted section (18) and a length of a second slanted section (19) each being less than an arc length of a curved section (17), and a sum of the length of the first slanted section and the length of the second slanted section being less than the arc length of the curved section (fig 3; see the length of each slanted section being less than half the length of the curved section). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the slanted sections and curved section of Wright such that the sum of the lengths of the first and second slanted sections are less than the arc length of the curved section, in order to provide a clearance for the corner of the fastener as taught by Knudsen (col 4, lines 4-21). 
Regarding claim 35, Wright teaches all the elements of claim 30 as described above. Wright does not teach a length of the first and second slanted sections being less than an arc length of the curved section. Knudsen teaches a fastener extractor and dislodging tool wherein a length of a first slanted section (18) and a length of a second slanted section (19) each being less than an arc length of a curved section (17), and a sum of the length of the first slanted section and the length of the second slanted section being less than the arc length of the curved section (fig 3; see the length of each slanted section being less than half the length of the curved section). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the slanted sections and curved section of Wright such that the sum of the lengths of the first and second slanted sections are less than the arc length of the curved section, in order to provide a clearance for the corner of the fastener as taught by Knudsen (col 4, lines 4-21). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 30, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant argues details of the independent claims are not taught by Knudsen. However, Wright is now being relied upon to teach these limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar fastener extractors are cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723